  Case 6:18-cv-06093-RTD Document 5                     Filed 10/24/18 Page 1 of 2 PageID #: 36




IN THE UNTTED STATES DISTRICT COURT
WESTER\ DISTRICT OF ARI'A,NSAS
HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                  )
                    Plaintiff                             )
                                                          )        No.6:18-cv-06093-SOH
                                                          )
OUACHITA GR.\\'EL CO}IPA\Y.                   I\C.        )
                                   f) efcn d ant          )

                                     RESPONSE TO CONIPI-AINT

       Comes now Ouachita Gravel Company, Inc., by and through its attomeys, Walthall Law

Firm, P.A., and for its Response to the Complaint filed herein states:

        I   .   Defendant admits the jurisdiction of this Court.

       2. The Defendant admits         its principal business as stated in paragraph 4   ofPlaintills

Complaint.

       3.       Defendant admits that the Mine Safety Administration has attempted to collect funds

from it for years for violations that were disputed or even invalid at the time the citations were

issued. The Defendant has been in regular telephone contact with State Office for the Mine

Safety Administration and had been in that conference mode with the agent in charge.

       4. Without reviewing        each of the alleged citations, the Defendant must, for purposes      of

joining issues, deny the validity ofall citations mentioned herein.

       5. Additionatly, the Defendant specifically       denies any indebtedness to the Federal

Govemment on Citation No. 8680885. Paragraph 81 of the Plaintifls Complaint acknowledges

the protest of the President of Ouachita Gravel Company, krc. to the assessment mentioned in

this Count (Count 9 ofthe Plaintiffs Complaint). Defendant prays that all Counts, I through l2

be denied and that the Plaintiff be required to show strict    proofofthe receipt ofaU notices
  Case 6:18-cv-06093-RTD Document 5               Filed 10/24/18 Page 2 of 2 PageID #: 37




prolessed to have been served upon or mailed to this Defendant

       6.   Should Plaintifls Complaint be granted in whole or in part, the imposition of the

fines and collection costs will bankrupt the Defendant.

       WIIEREFORE, PREMISES CONSIDERLD, the Defendant prays that the Plaintiff                  s


Complaint regarding Counts I through 12 be dismissed and held for naught and that they take

nothing therefiom
                                                     OUACH                VEL COMPANY, INC

                                                     By
                                                            Christopher Walthall, 741 52
                                                          Walthall Law Firm, P.A.
                                                          447 Easl Page Ave.
                                                          Malvem, AR 72104
                                                          501-337-0212
                                                          cwa I t ha I I fdw I fattomev. c om




                                CERTIFICATE OF SER\'ICE

        The undersigned, G. Christopher Walthall, does hereby certify that a copy ofthe
foregoing pleading has been served upon Mark W. Webb, Assistant U.S. Attomey, 4l4Parker
A vc. Ft. Sm[h Arkansas      0l    placing a copy of same in the U.S. Mail, postage prepaid, on
thisrhv2/) day of                            2018.



                                                              G. Christopher     altha
